Donna C. Smith v. Kimberly Campbell















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-404-CV

     DONNA C. SMITH,
                                                                              Appellant
     v.

     KIMBERLY CAMPBELL,
                                                                              Appellee
 

From the County Court at Law No. 1
McLennan County, Texas
Trial Court # 970917 CV1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On March 29, 2001, the appellant filed a motion to dismiss this appeal.  In relevant portion,
Rule 42.1 of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The motion states that Donna Smith requests that the appeal be dismissed.  More than ten days
have passed, and the appellee has not responded to the motion.
      Therefore, this cause is dismissed.  Costs are taxed against the appellant. 

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed April 18, 2001
Do not publish